SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 7, 2010 Date of Report July 7, 2010 (Date of earliest event reported) Oranco, Inc. (Exact name of registrant as specified in its charter) Nevada 000-28181 87-0574491 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1981 East 4800 South, Suite 100 Salt Lake City, UT84117 (Address of principal executive offices, including zip code) (801) 272-9294 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On July 7, 2010, the Company accepted the resignation of Alfredo M Villa as director of the Corporation.Mr. Villa cited other commitments are such that they can no longer devote his attention and energy to the affairs of the Company and stated he had no issues or disagreements with the Company or its management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORANCO, INC. S/ Claudio Gianascio Claudio Gianancio, President
